Name: Commission Regulation (EEC) No 3403/83 of 30 November 1983 on the supply of rolled oats for the international Committee of the Red Cross as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 12. 83 Official Journal of the European Communities No L 337/19 COMMISSION REGULATION (EEC) No 3403/83 of 30 November 1983 on the supply of rolled oats for the International Committee of the Red Cross as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implemen ­ ting rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 f), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 29 July 1983 , the Commission of the European Communities decided to grant, under a Community measure, 103 tonnes of cereals to the International Committee of the Red Cross under its food-aid programme for 1983 ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Dutch intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid, down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 November 1983 . For the Commission Poul DALSAGER Member of the Commission 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 164, 14 . 6 . 1982, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89 . 0 OJ No L 352, 14. 12 . 1982, p. 1 . 0 OJ No L 196, 20 . 7. 1983, p. 1 . (*) OJ No 106, 30 . 10 . 1962, p. 2553/62. ( «) OJ No L 192, 26. 7. 1980, p. 11 . 0 OJ No L 334, 21 . 11 . 1981 , p. 27.o OJ No L 263 , 19 . 9 . 1973, p. 1 . No L 337/20 Official Journal of the European Communities 2. 12. 83 ANNEX 1 . Programme : 1983 2. Recipient : International Committee of the Red Cross (ICRC) 3 . Place or country of destination : Nicaragua 4. Product to be mobilized : rolled oats 5 . Total quantity : 60 tonnes (103 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Verkoop- en Inkoopbureau (VIB), Kouvenderstraat 229, NL-6430 AZ Hoensbroek (telex 56 396) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning and preparation : Oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam Hulling : Oats to be size-classified and hulled. After separation of husks, oat kernels to be scoured and polished Groats : Oat kernels to be cut, sorted and air-cleaned. Groats dampened and pre-cooked with steam, then rolled to flakes Quality of oat flakes : humidity : less than 1 2 % ash content : less than 2,3 % of dry matter crude fibre : less than 1,5% of dry matter husk content : less than 0,10% of dry matter protein content : not less than 12% of dry matter 10 . Packaging :  in bags (')  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 0,06 mm thick  top and bottom seals of bag to be pasted  net weight of bags : 25 kg  marking on the bags : a red cross 10 x 10 cm as well as the following : 'NIC 100 / COPAS DE AVENA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTI ­ NADO A LA DISTRIBUCIÃ N GRATUITA / CORINTO' (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital R\ 2. 12. 83 Official Journal of the European Communities No L 337/21 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Corinto 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 13 December 1983 16. Shipment period : 15 to 31 January 1984 17. Security : 12 ECU per tonne 18 . At the request of the ICRC, the successful tenderer shall supply to the beneficiary or its represen ­ tative, on delivery, the following documents (in Spanish):  certificate of origin  phytosanitary certificate  pro forma invoices  gift declaration specifying that it is food aid intended to be distributed free of charge